—In a proceeding to settle the account of the estate of the decedent, Arthur H. Huene, Mary L. Huene, Donald R. Huene, Richard T. Arkwright, and Herbert A. Huene, appeal, as limited by their brief, from stated portions of a decree of the Surrogate’s Court, Suffolk County (Prudenti, S.), dated July 13, 1998, which, inter alia, sustained the objections of Muriel Graham and Phyllis Huene to the accounting schedule.
Ordered that the decree is affirmed insofar as appealed from, with costs payable by the estate.
We agree with the objectants’ contention that the accounting schedule submitted by the executors of the estate did not reflect the terms agreed upon in a stipulation of settlement entered into in September 1989 by the beneficiaries of a trust created under the decedent’s will. The court properly resolved the ambiguity, which the appellants claim existed in the stipulation, in favor of the objectants after reviewing the language contained in the stipulation as well as parol evidence surrounding the formation of the stipulation (see, Posh Pillows v Hawes, 138 AD2d 472). Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.